BEIER, J.,
concurring: I join the court’s opinion in all respects and write separately only to point out an underlying assumption and the existence of competing arguments on its accuracy.
In addressing Jefferson’s sufficiency challenge, we assume without deciding that it is appropriate to examine all of the evidence admitted at trial rather than limiting our review to the evidence admitted minus that portion we have decided should have been excluded as fruit of the poisonous tree. Jefferson did not argue that we should do otherwise, which differentiates him from the defendant in State v. Henderson, 284 Kan. 267, 296-98, 160 P.3d 776 (2007), whose argument for limitation of the universe of evidence to be considered on an insufficiency claim was not only made but accepted by the State in its appellate brief. We followed the parties’ lead in that case, despite our citation to Lockhart v. Nelson, 488 U.S. 33, 41, 109 S. Ct. 285, 102 L. Ed. 2d 265 (1988).
*1172In Lockhart, the United States Supreme Court stated that retrial of a criminal defendant is permissible under the Double Jeopardy Clause as long as the evidence offered in the original trial, even if erroneously admitted, was sufficient to sustain a guilty verdict. 488 U.S. at 41-42. But Lockhart did not involve a situation in which the impermissible evidence should have been excluded on a constitutional ground; rather, the evidence was inadmissible because state law dictated that it lacked probative value. See 488 U.S. at 37; see also State v. Pabst, 268 Kan. 501, 512, 996 P.2d 321 (2000) (citing Lockhart; reversal required because of prosecutorial misconduct; inadmissible evidence not at issue).
There is no discernible sign that the Supreme Court is backing away from its Lockhart language. See McDaniel v. Brown, 558 U.S. 120, 131, 130 S. Ct. 665, 175 L. Ed. 2d 582 (2010) (quoting Lock-hart, 488 U.S. at 41-42). And certain other jurisdictions have interpreted that language to apply even when constitutional error required the exclusion of admitted evidence. See, e.g., United States v. Quinn, 901 F.2d 522, 531 (6th Cir. 1990) (testimony admitted in violation of Confrontation Clause considered in sufficiency analysis).
But there is at least a colorable argument that Lockhart should be distinguished when exclusion arises from constitutional error. There is also a colorable argument that Kansas does or should do more to ensure that a constitutional right is not cheapened by allowing retrial when the evidence admitted in the original trial minus the portion that should have been excluded would not have proved the State’s case. Virginia has adopted such an approach. See Rushing v. Commonwealth, 284 Va. 270, 279-80, 726 S.E.2d 333 (2012) (appellate court may not consider evidence illegally admitted at trial when reviewing sufficiency of the evidence; double jeopardy analysis appropriate only if defendant retried), superseded by statute as stated in Bynum v. Commonwealth, No. 0854-12-1, 2013 WL 2393145, at *5-6 (Va. App. 2013) (unpublished opinion). If a similar approach were to be taken in this case, I have serious doubts that Jefferson could be retried. His convictions rested largely on words from his own mouth that we have now ruled the jury should never have heard.
*1173At this moment I am able to anticipate at least one counterargument to the two arguments outlined in the preceding paragraph: When a defendant already is entitled to reversal of a conviction because of nonharmless constitutional error in admission of evidence, he or she is not also entitled to immunity from retrial under the Double Jeopardy Clause if the State’s evidence minus that which should have been excluded was insufficient; because the State may have marshaled and presented more and/or different evidence against the defendant if the erroneous exclusion ruling had not occurred. At least one of our sister jurisdictions has taken this position. See Stephans v. State, 127 Nev. 712, 721, 262 P.3d 727 (2011) (consideration of all evidence appropriate because appellate court cannot know what evidence might have otherwise been offered absent improper ruling).
I look forward to hearing from able counsel on these and other arguments and counterarguments concerning the meaning and reach of Lockhart in future cases.